Citation Nr: 0029516	
Decision Date: 11/09/00    Archive Date: 11/16/00	

DOCKET NO.  94-24 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to disability compensation benefits for low 
back strain pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 1991).

2.  Entitlement to an increased rating for generalized 
anxiety disorder, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from December 1982 to 
June 1989.

This matter arises from various rating decisions rendered 
since March 1995 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  In the aggregate, 
these increased the disability rating for generalized anxiety 
disorder from 30 percent to 50 percent, while denying 
disability compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for low back strain.  Following compliance 
with the procedural requirements set forth in 38 U.S.C.A. 
§ 7105 (West 1991), the case was forwarded to the Board of 
Veterans' Appeals (Board) for appellate consideration.

During the appellate process, the veteran's representative 
raised the additional issue of entitlement to an increased 
disability evaluation for the veteran's service-connected 
headaches.  That issue has not been developed or certified 
for appeal.  See 38 U.S.C.A. § 7105.  Nor is it "inextricably 
intertwined" with the issues now on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  As such, it is 
referred to the RO for all action deemed necessary.


FINDINGS OF FACT

1.  Low back strain sustained by the veteran in June 1993 was 
not incurred while the veteran was pursuing training under 
the VA Vocational Rehabilitation Program.

2.  The symptomatology currently associated with the 
veteran's generalized anxiety disorder is limited to 
subjective complaints of depression, anger, and irritability; 
however, the veteran is well oriented, his judgment and  
memory are intact, and his thought content contains no 
suicidal or homicidal ideation.  Nor is he delusional.  He is 
alert, and his judgment and insight are both good.


CONCLUSIONS OF LAW

1.  Entitlement to disability compensation benefits pursuant 
to 38 U.S.C.A. § 1151 for low back strain is not warranted.  
38 C.F.R. § 3.358 (1996-1999).

2.  Generalized anxiety disorder is not more than 50 percent 
disabling under applicable schedular criteria.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code (DC) 9400 (1999); 38 C.F.R. § 4.132, DC 9400 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Disability Compensation for Low Back Strain

The veteran contends that he strained his low back while 
employed in a work-study program on June 28, 1993.  He 
contends, further, that this training was an integral part of 
the vocational rehabilitation program that he was pursuing 
under the provisions of 38 U.S.C.A. Chapter 31 (West 1991).

When a veteran suffers additional disability as the result of 
vocational rehabilitation training, and such disability is 
not the continuance or natural progress of a preexisting 
disease or injury, compensation shall be payable pursuant to 
the 

provisions of 38 U.S.C.A. § 1151.  See 38 C.F.R. § 3.358.  
Parenthetically, 38 U.S.C.A. § 1151 has recently been 
amended, and the amended statute indicates 
that a showing of negligence or fault is necessary for 
recovery for claims filed on or after October 1, 1997.  The 
Board notes that the claimant is not required to show such 
fault or negligence in this case because his claim was filed 
prior to the foregoing date.  See generally Brown v. Gardner, 
513 U.S. 155 (1994); see also Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  In order to meet the 
threshold requirements of 38 U.S.C.A. § 1151, there must be 
prima facie evidence of a nexus between a disease or injury 
incurred and training under the VA vocational rehabilitation 
program.  See 38 C.F.R. § 3.358(b)(5).

The facts in this case are as follows.  Per his testimony at 
his personal hearing, the veteran indicated that he had been 
unable to maintain himself financially on the monthly 
educational allowance that he was receiving for his 
vocational rehabilitation training.  As a consequence, he 
sought employment in a work-study program at a VA hospital.  
On June 28, 1993, he was observed to sustain back pain while 
turning his head and shoulders while sitting in a chair in 
his office.  Although he initially stated that he had injured 
his back as the result of slipping on a wet spot in the work 
area, he later indicated that low back strain was sustained 
while arising from his office chair.

The work study program that the veteran had undertaken, and 
during which he injured his back on June 28, 1993, had not 
been pursued as a requirement of his vocational 
rehabilitation under the provisions of 38 U.S.C.A. Chapter 
31.  Pursuant to the veteran's testimony at his personal 
hearing, he had elected to serve in the work-study program as 
a way of supplementing his income, separate and apart from 
his vocational rehabilitation training.  Because the low back 
strain sustained by the veteran on June 28, 1993, was not a 
direct result of some essential activity or 

function which is within the scope of the vocational 
rehabilitation program, disability compensation benefits are 
not payable.  See 38 C.F.R. § 3.358(b)(5).  
Absent a causal connection between the injury sustained and 
the veteran's vocational rehabilitation program, his claim 
must be denied.  This is so, notwithstanding his assertion 
that he would not have pursued participation in the work 
study program if his monthly monetary benefits under the 
vocational rehabilitation program had been sufficient to meet 
his financial needs.  As such, there is no reasonable basis 
upon which to grant this aspect of the veteran's appeal.

II.  Increased Rating for Generalized Anxiety Disorder

Disability evaluations are based upon a comparison of current 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (1999).  Where entitlement to service connection has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This is 
so, despite the fact that a given disability must be viewed 
in relation to its entire history.  See 38 C.F.R. § 4.1 
(1999); see also Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).

The Board notes that effective November 7, 1996, (during the 
pendency of this appeal), substantive changes were made to 
the schedular criteria for evaluating psychiatric disorders, 
to include generalized anxiety disorder, as set forth in 
38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 
(1996) (now codified at 38 C.F.R. §§ 4.125-4.130) (1999).  As 
previously noted, when the law or regulation applicable to a 
given claim changes after the claim has been filed or 
reopened, but before the appeal process has been concluded, 
the version most favorable to the veteran will apply, absent 
congressional intent to the contrary.  Karnas, 1 Vet. App. at 
312-313 (1991).  Therefore, in order to give the veteran 
every consideration with respect to the issue under 
consideration, the Board will consider both the former and 
the revised schedular criteria in evaluating the veteran's 
service-connected generalized anxiety disorder.

During military service, the veteran was diagnosed as 
suffering from an adjustment disorder with depression.  This 
also was diagnosed during a VA psychiatric examination 
conducted in May 1990.  As a result, service connection and a 
10 percent evaluation was awarded for this disability by 
rating decision dated in August 1990.  During a VA review 
examination conducted in August 1992, the veteran was 
observed to be well oriented and coherent, and was neatly 
groomed.  His memory for both recent and remote events was 
good, and his judgment and insight were fair.  A Global 
Assessment of Functioning Score (GAF) of 65 was assigned by 
the examining physician.  Based upon those findings, the 
disability evaluation for generalized anxiety disorder 
ultimately was increased from 10 percent to 30 percent 
effective December 12, 1991.  The veteran also underwent 
periodic VA psychiatric treatment during the period from 1991 
to 1996; however, he discontinued this because he felt that 
it was not beneficial.

The veteran has undergone various VA psychiatric examinations 
since October 1995.  These initially found his symptomatology 
to be moderate in nature.  During VA psychiatric examinations 
conducted in February 1997 and January 2000, the veteran was 
observed to be oriented in all spheres, and to have recent 
and remote memory that was intact.  The veteran's thought 
processes were goal-directed and logical.  His thought 
content contained no suicidal or homicidal ideation; nor was 
there any evidence of delusions, ideas of reference, or 
feelings of unreality.  The veteran was able to abstract 
well, and his concentration was good.  He was alert, 
responsive, and cooperative with the examining physicians.  
His judgment and insight were observed to be good.  A GAF 
score of 55 was assigned.

At the personal hearing conducted at the RO in February 1996, 
the veteran confirmed that he no longer was receiving 
treatment for his service-connected generalized anxiety 
disorder, and that he was not taking medication for that 
disability.  He was working at that time but more recently 
terminated his employment due to an extreme amount of stress 
that "was affecting [him] physically and emotionally."  In 
December 1998, a VA physician indicated that he was treating 
the veteran for cyclothymia and generalized anxiety disorder, 
and that 

the veteran's recent back surgery and ensuing physical 
incapacity had had a detrimental effect on the veteran's 
mental status with some increase in anxiety and depressive 
symptoms.

Prior to November 7, 1996, the severity of a psychiatric 
disability was evaluated based upon actual symptomatology, as 
it affected social and industrial adaptability.  See 
38 C.F.R. § 4.130 (1996).  Social inadaptability was 
evaluated only as it affected or impaired industrial 
adaptability.  See 38 C.F.R. § 4.132.  Under that criteria, a 
50 percent disability evaluation was warranted when there was 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people.  
It was necessary for psychoneurotic symptoms to so adversely 
affect reliability, flexibility and efficiency levels, so as 
to result in considerable industrial impairment.  See 
38 C.F.R. § 4.132, DC 9400.

To warrant a 70 percent disability evaluation, the ability to 
establish and maintain effective or favorable relationships 
with people must have been "severely" impaired vis-à-vis the 
ability to obtain or retain employment.

Symptomatology associated with the veteran's service-
connected generalized anxiety disorder does not meet the 
foregoing criteria for a 70 percent disability evaluation.  
Although the veteran tends to be depressed, irritable, and 
given to outbursts of anger, he remains fully oriented, and 
his intelligence and memory are relatively intact.  This is 
true both currently and by history.  Such symptomatology does 
not denote such serious or grave impairment as to constitute 
severe impairment.  As such, the requirements for at least 
the next higher evaluation, i.e., 70 percent, under the old 
criteria have not been met.

The revised schedular criteria incorporate the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th Edition Revised, (1994) (DSM-IV).  
Under the revised schedular criteria, a 50 percent disability 
evaluation requires occupational and social impairment with 
reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent disability evaluation requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgments, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activity; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); and an inability to establish and maintain 
effective relationships.

Although the veteran complains of depression, anxiety, and 
outbursts of anger, recent VA psychiatric examinations 
indicate that the veteran is oriented in all spheres, his 
thought processes are goal-oriented and logical, and his 
thought content contains no suicidal or homicidal ideation.  
Nor is there any evidence of delusions, ideas of reference, 
or feelings of unreality.  The veteran is able to abstract 
and concentrate well; he is alert, responsive, and 
cooperative, and his judgment and insight are both good.  
Furthermore, he maintains a neat and well-groomed appearance.  
During his VA psychiatric examination in January 2000, he 
indicated that he is working 60 to 70 hours weekly, and that 
he socializes with old acquaintances once or twice a week.  
His current GAF score is 55, which indicates moderate 
symptomatology with moderate difficulty in social, 
occupational, or school functioning.  See DSM-IV.


Because current symptomatology associated with the veteran's 
service-connected generalized anxiety disorder does not more 
nearly approximate the criteria previously stated for a 70 
percent disability evaluation, the Board finds no reasonable 
basis upon which to grant a schedular evaluation for this 
disability in excess of the 50 percent currently assigned.  
This is true, under both the old and new criteria previously 
cited.  


ORDER

Disability compensation pursuant to 38 U.S.C.A. § 1151 for 
low back strain is denied.

An increased rating for a generalized anxiety disorder is 
denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals






- 8 -



- 1 -


